department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- -------- telephone number --------------------- refer reply to cc fip b04 plr-131228-07 date november internal_revenue_service number release date index number ---------- ------------------------------ ---------------------------------- --------------------------------- ------------- ------------------------------ legend taxpayer ein state a state b state c individual number number number number number ---------------------------------- ---------------- ----------- ------------ --------------- ----------------- -- -- -- -- --- -- --- ----- ------------ plr-131228-07 number number number amount dear ---------- this responds to your letter dated date requesting a ruling that the extended service agreements esas issued by taxpayer are insurance contracts for federal tax purposes and taxpayer qualifies as an insurance_company under sec_831 of the internal_revenue_code code entities each own an automobile dealership number entity is a holding_company that owns all of the ownership entities in number entities each of which separately own an automobile dealership individual has number percent ownership of one of the dealerships and the holding_company individual owns number percent of the ownership_interest in another dealership and number percent of the ownership in number of the remaining dealerships the dealerships are located in state a state b and state c individual owns a controlling_interest in number entities number of those taxpayer is a corporation organized under the laws of state a taxpayer will not be licensed as an insurance_company in states a b and c the states in which it will issue esas in order to comply with state law in state a and state b taxpayer will insure its obligations under the esas with an unrelated commercial insurer taxpayer will also insure its obligations under esas issued in state c even though state c law may not require such insurance taxpayer is currently negotiating the purchase of an insurance_policy from a commercial insurance_company to obtain this policy taxpayer will have to have an initial capital of approximately amount taxpayer anticipates that individual will provide the initial capital additionally taxpayer will be required to either maintain loss_reserves in a_trust account or establish a line of credit in the amount specified by the commercial insurance_company the commercial insurance_company will also require taxpayer to follow an investment policy that restricts the investment of loss_reserves if taxpayer is unable to obtain an insurance_policy from this commercial insurer it expects to obtain an insurance_policy from another commercial insurance_company with similar security requirements taxpayer represents that more than half of its business will constitute the issuance of esas plr-131228-07 the esas will indemnify the esa holder against economic loss for certain repair expenses resulting from vehicle breakdowns but only if the expenses are not covered by the manufacturer’s warranty under certain circumstances the esas will also indemnify the esa holder against part of the cost of towing and substitute transportation necessitated by the vehicle breakdown the esas will be offered both for new and used cars sold by individual’s dealership as well as other dealerships the esas will not indemnify the contract holder for any of the following expenses related to routine or preventive maintenance such as oil changes and other periodic services losses normally covered by casualty insurance including losses attributable to accidents floods fire and vandalism losses attributable to improper use of the vehicle eg commercial use incidental and consequential damages attributable to improper use of the vehicle eg commercial use incidental and consequential damages attributable to vehicle breakdown except for part of the cost of substitute transportation and towing additionally the esas limit the aggregate amount payable under the contract to the price paid for the vehicle the customer will select from available options the maximum months and the maximum mileage covered by the esa the available options will depend on the vehicle’s make model and type ie new or used the term of the esa will end upon the earlier of the expiration of its maximum number of months or miles for repairs to be covered under the esa the esas generally will require the esa holder to return to the selling dealership to have the repairs made the esas however will permit the esa holder to take the vehicle to another repair facility for emergency repairs as defined in the esas or if the vehicle is located more than forty miles from the selling dealership or the selling dealership has moved and the esa holder obtains authorization the price that the dealership will charge for repairs under the esas will be the same as that charged for comparable work performed by unrelated parties when the dealership sells an esa it will collect the full purchase_price and remit a predetermined portion to taxpayer or to an unrelated administrator hired by taxpayer retaining the rest as commission if the dealership remits the purchase_price to an administrator the administrator will deduct an administrative fee and remit the remainder to taxpayer otherwise taxpayer will pay the administrative fee after it receives payment from the dealership when the esa holder obtains covered repairs taxpayer will reimburse either the repair facility or the esa holder additionally taxpayer may make payments to affiliated entities for management administrative and or other services if the covered vehicle is repossessed or declared a total loss or if an esa holder cancels the esa prior to its expiration date taxpayer will issue a refund generally the plr-131228-07 amount of the refund is determined by a formula and represents the unexpired portion of the purchase_price when permitted by state law taxpayer will deduct a small administrative fee taxpayer’s business will consist of issuing esas taxpayer may perform services related to the esas such as processing fees tracking claims investing premiums and assisting the dealerships in marketing the esa contracts taxpayer will not perform any repair services taxpayer expects for each year in which it operates its gross_receipts from issuing esas will constitute a substantial majority of its gross_receipts law and analysis sec_831 provides that taxes as computed under sec_11 will be imposed on the taxable_income as defined by sec_832 of each insurance_company other than a life_insurance_company sec_831 defines the term_insurance company for purposes of the section as having the same meaning as the term is given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 the term_insurance company means only those companies that qualify as insurance_companies under the definition of former sec_1_801-1 now sec_1_801-3 sec_1_801-3 provides that although the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the internal_revenue_code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff’d per curiam 481_f2d_609 4th cir cert_denied 414_us_1143 to determine whether a taxpayer qualifies as an insurance_company all relevant facts will be considered including but not limited to the size and activities of its staff whether it engages in other trades_or_businesses and its sources of income see generally 285_us_182 indus life ins co pincite- 300_fsupp_387 n d tex plr-131228-07 rev’d on other grounds 293_f2d_72 8th cir 56_tc_497 aff’d per curiam 469_f2d_697 9th cir nat’l capital ins co of the dist of columbia v commissioner 28_bta_1079 neither the code nor the regulations thereunder define the term_insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_89_96 189_2_cb_114 as amplified by revrul_2007_47 2007_30_irb_127 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 when parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the risk of economic loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken as premiums and set_aside for the payment of such claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer can smooth out losses to match more closely its receipt of premiums see clougherty packing co v commissioner f 2d pincite the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the plr-131228-07 insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1134 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 a contract providing benefits in_kind rather than cash may constitute an insurance_contract for federal_income_tax purposes 102_f2d_89 5th cir sec_1_213-1 based on the information submitted we conclude that taxpayer’s esas are insurance contracts for federal_income_tax purposes the esas are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the contract holder for certain economic losses which are not covered by the manufacturer’s or dealer’s warranty that result from the vehicle’s mechanical breakdown thus during the contract period the contract holder has limited its loss for covered risks to the payment of the contract purchase_price in this way each contract holder has shifted the risk of economic loss to the taxpayer by issuing esas to a large number of contract holders taxpayers will assume numerous independent and homogenous risks taxpayer will have distributed the risk of loss under the esas so as to make the average loss predictable based upon taxpayer’s representation concerning its business activities we find that more than half of taxpayer’s business will be issuing esas that are insurance contracts for federal_income_tax purposes therefore taxpayer will qualify as an insurance_company for purposes of sec_831 taxpayer’s esas as described above are insurance contracts for federal conclusions income_tax purposes taxpayer will be taxable as an insurance_company under sec_831 as long as half of its business consists of issuing esas except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect or item referenced in this letter the rulings contained in this letter are base upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-131228-07 the ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the first listed representative sincerely sheryl b flum sheryl b flum chief branch office of assistant chief_counsel financial institutions products
